Citation Nr: 1009340	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-38 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a chronic left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to September 
1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
under cover letter from the RO in Newark, New Jersey.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in January 2009.  A transcript 
of the hearing is associated with the claims file.

In March 2009, the Board reopened this previously denied 
claim for service connection and, remanded the claim for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.  

At that time, the Board also remanded a reopened claim for 
service connection for a right knee disorder, and an earlier 
effective date claim regarding an increased rating for pes 
planus.  Subsequently, in September 2009, the RO in 
Huntington, West Virginia, granted the effective date sought 
by the Veteran, and that issue is considered resolved.  In 
November 2009, the RO granted service connection for right 
chondromalacia patellae.  Accordingly, that issue is also 
resolved.  


FINDING OF FACT

A chronic left knee disorder was not manifest during service, 
a left disorder was not diagnosed for many years, and is 
unrelated to service.




CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as arthritis 
(degenerative joint disease), service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service treatment records reflect that the Veteran was 
treated on several occasions for knee pain.  Diagnoses 
included chondromalacia patellae and left patellofemoral pain 
syndrome; however, an X-ray revealed normal findings.  At the 
time of service separation in August 1983, all pertinent 
findings were normal.  Therefore, service records show that 
no disability of the left knee was diagnosed as chronic; and, 
at discharge, there were no chronic residuals associated with 
the episodes of left knee pain.

Next, post-service medical evidence does not reflect 
treatment for left knee symptoms, or diagnosis of a left knee 
disorder, for more than 20 years after service discharge.  
Although the Veteran filed a claim for service connection for 
a "knee condition" 1 month after discharge, this was 
apparently based on his treatment in service, as he did not 
identify any additional treatment, nor any specific 
diagnosis.  Subsequently, the record contains no record of 
complaint, treatment, or diagnosis regarding the left knee 
until 2007, nearly 25 years after discharge.  

Despite the substantial gap in the record of treatment, the 
evidence includes the Veteran's recent statements and sworn 
testimony asserting continuity of symptoms, as well as 
several recent treatment records that essentially repeat his 
contention that his left knee disorder had existed since 
service.  

Specifically, at the hearing before the Board he testified 
that that he injured his knee in service jumping in and out 
of foxholes and doing other physical activities.  He was 
given medication for temporary relief.  He reflected that he 
did not seek treatment again until 2000 and was told that he 
had arthritis but took over the counter medication in the 
intervening years.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In this case, the Board finds that the Veteran's reported 
history of continued knee symptomatology since active 
service, while competent, is nonetheless not credible.

First, although not determinative, the multi-year gap between 
discharge from active duty service (1983) and initial 
reported symptoms related to a left knee disorder in 2007 
(approximately 24 years) is significant.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Second, the Board notes that the Veteran's reported history 
regarding what occurred in service, and regarding continued 
left knee symptoms since service is inconsistent with the 
other evidence of record, and is self-contradictory.  While 
he now maintains that his disorder began in service, the 
separation examination was pertinently negative.  

Further, even his recent account of what happened in service 
has been inconsistent.  When evaluated in February 2008, he 
reported that there was no acute traumatic event in service.  
However, at his January 2009 hearing, he stated that he 
injured the knee while jumping in and out of fox holes.  When 
examined in June 2009, he reported that he injured his knee 
while completing an obstacle course.  These variations have 
not been explained, and they reduce the credibility the Board 
can attach to the Veteran's historical account.

As such, the Board finds the Veteran's current recollections 
and statements made in connection with his claim for benefits 
to be of lesser probative value than the normal discharge 
examination and absence of treatment records for a 
considerable time after service.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration 
the Veteran's statements, it may consider whether self-
interest may be a factor in making such statements).  
Therefore, continuity has not here been established, either 
through the medical evidence or through the Veteran's 
statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against attribution of 
the Veteran's left knee disorder to active duty, despite his 
contentions to the contrary.

The Veteran was afforded a VA examination in June 2009, and 
the examiner opined that the "current left knee condition is 
not due to [the Veteran's] military service."  The examiner 
acknowledged that the Veteran was seen on a few occasions for 
knee soreness or knee pain in service, and was diagnosed with 
patellofemoral syndrome or chondromalacia patella, although 
he reported no history of trauma at the time.  The examiner 
diagnosed degenerative joint disease, meniscus tears, and an 
ACL tear.  According to the examiner, these conditions result 
from traumatic events, and are not due to patellofemoral 
syndrome.  

A reasonable reading of this report is that the 
patellofemoral pain syndrome noted in service is not related 
to the Veteran's current diagnoses of degenerative joint 
disease, meniscus tear, and ACL tear.  Also, of significance, 
there is no contradicting medical evidence of record.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, the etiology of a knee disorder is not a matter upon 
which a lay person can provide competent evidence.  Such 
competent evidence has been provided by the June 2009 
examiner, and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the opinion of the June 2009 examiner than to the 
Veteran's statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in an attachment to 
the October 2007 statement of the case, the RO provided the 
Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
outpatient treatment records, and the Veteran submitted 
statements on his behalf.

Additionally, a specific VA examination and medical opinion 
pertinent to the issue on appeal was obtained in June 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to his claim for service connection.

Further, the claim was remanded by the Board in March 2009.  
Pertinent to this claim, the Board instructed the RO to (1) 
obtain copies of records of knee treatment that the Veteran 
may have received at the VA Medical Center in East Orange, 
New Jersey, since October 2007, and (2) schedule an 
examination to determine the nature, extent, and etiology of 
his knee pathology.  Regarding the examination, the Board 
instructed that, for any knee disorder diagnosed, the 
examiner should express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent probability or 
greater, that such disorder had its clinical onset in service 
or is otherwise related to active service.  

The Board has reviewed the claims file and determined that 
the RO has adequately completed the remand instructions.  
Specifically, the RO obtained VA outpatient records from the 
East Orange VA Medical Center from October 11, 2007 through 
April 17, 2009, and scheduled a VA examination.  The 
examiner, a medical doctor, reviewed the claims file, 
solicited pertinent history and symptomatology from the 
Veteran, performed a thorough examination, and provided 
current diagnoses and the opinion requested.  The Board finds 
that this report is adequate to evaluate the claim on appeal.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the assertion of the Veteran's 
representative in the informal hearing that the examination 
was inadequate, and the request that another remand should be 
ordered.  The representative asserted that the examiner was 
unclear as to which knee conditions his opinion covered, and 
used the singular term, "condition," yet diagnosed three 
different conditions and noted the in-service diagnosis of a 
fourth.  

However, the representative assumed that the word 
"condition" is used as a synonym for diagnosis.  A more 
direct interpretation is that the examiner was simply 
referring to the current state of the Veteran's left knee.  
Indeed, the examiner was clear as to the specific diagnoses 
found on examination.  He included three: degenerative joint 
disease, a left anterior cruciate ligament tear, and left 
medial and lateral meniscus tears.  

The fact that the in-service diagnosis was not identified 
does not suggest a flaw in the examination, but quite clearly 
indicates that no such diagnosis was found.  The suggestion 
that the claim should be remanded so that the examiner can be 
asked whether he intended to omit a specific diagnosis from 
his enumerated list when he was specifically asked to 
determine the nature of the Veteran's knee pathology goes 
beyond the duty to assist.   

The representative also asserted that the opinion was silent 
as to the possibility of aggravation of patellofemoral 
syndrome during service.  However, by not including a 
diagnosis of patellofemoral syndrome, it is quite clear that 
the examiner did not find that particular disorder on 
examination.  Moreover, as the service entrance examination 
showed normal findings for the lower extremities, and there 
is no assertion on the part of the Veteran that a knee 
disability predated service, there is no reason to request an 
opinion as to aggravation of any knee disorder.  For the 
reasons stated, the Board finds that the examination was 
adequate, and finds no basis for another remand.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic left knee disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


